Citation Nr: 1233565	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-38 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active duty from July 1973 to December 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2005 decision, the Board denied service connection for an acquired psychiatric disability on the basis that the evidence did not show that the Veteran had a psychiatric disability that was related to his in-service head trauma.

 2.  Evidence added to the record since the November 2005 Board determination.  is relevant and probative of the issue of entitlement to service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The November 2005 Board decision that denied service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disability, to include intermittent explosive disorder, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In light of the decision herein reopening the claim for entitlement to service connection for a psychiatric disability, the Board finds that any errors with regard to the duties to notify and/or assist are harmless. 

II. Applicable Legal Criteria and Analysis

A.  New and Material Evidence

In general, a decision of the Board is final and binding.  38 U.S.C.A. § 7104 (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is received the claim shall be reopened and the former disposition of the claim reviewed.  See also 38 C.F.R. § 3.156(a)

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, Vet. App. 2006 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)


B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 


III. Legal Analysis

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a psychiatric disability.  The record reflects that, in a December 2001 rating decision, the RO initially denied service connection for a psychiatric disability on the basis that there was no evidence of any psychological condition, other than personality disorder, which was not a disease or injury for disability compensation purposes.  The Veteran perfected an appeal and in a November 2005 decision, the Board denied service connection.  The basis for the Board denial was that the record failed to show an Axis I diagnosis of posttraumatic stress disorder (PTSD) or intermittent explosive disorder or any other organic mental difficulties relating to his in-service head trauma.  The Veteran did have a personality disorder.  The decision is final.  38 U.S.C.A. § 7104.  

The evidence of record at the time of the November 2005 Board decision included the Veteran's service treatment records which show that he sustained head trauma in October 1975, February 1977, and September 1978.  Such records also show that he was diagnosed with an explosive personality in July 1974 and was diagnosed with moderate situational adjustment reaction in November 1979.   Also of record were VA outpatient treatment records noting various psychiatric conditions, including depression, dysthymic disorder, PTSD, and intermittent explosive disorder.

Evidence added to the record since the November 2005 Board decision includes an August 2005 mental health treatment notes shows  that Dr. L.B., after citing in-service treatment records provided by the Veteran, diagnosed the Veteran with intermittent explosive personality and opined that, based on such records, the Veteran had an explosive personality to begin with and when he was hit in the head it was his opinion that it was at least as likely that his current intermittent explosive personality had been aggravated and precipitated by this more traumatic blow to his head while in the Navy.  The additional evidence also includes VA mental health treatment records dated in September 2005 and September 2006, in which Dr. L.B. provided an Axis 1 diagnosis of intermittent explosive disorder.  Also of record is an April 2008 VA examination report in which the examiner indicated that there was no Axis I diagnosis and indicated that the Axis II diagnosis was that of personality disorder, not otherwise specified, with borderline and antisocial traits.

The Board finds this additional evidence is new, in that it was not previously of record at the time of the November 2005 Board denial.  The evidence is also material because it shows that the Veteran has been provided an Axis I mental health diagnosis, including intermittent explosive disorder, and addresses the existence of a relationship between such condition and his active service, which are unestablished facts necessary to substantiate the claim.  Further, the new evidence is not cumulative or redundant.  

Therefore, when viewed in the context of the record, this evidence relates to a fact not previously demonstrated prior to November 2005 and it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board finds that such evidence is new and material and the claim of entitlement to service connection for a psychiatric disability is reopened.  See 38 C.F.R. § 3.156.  



ORDER

The application to reopen the claim for entitlement to service connection for a psychiatric disability is granted.


REMAND

The claim for service connection for a psychiatric disability is is reopened.  However, the Board finds that additional development of the claim is necessary prior to de novo consideration.

The Veteran asserts that service connection is warranted for a psychiatric disability that he contends is due to in-service head trauma.  His service treatment records show that he sustained trauma to his head in October 1975, February 1977, and September 1978.  They also show that in July 1974, he was referred for a psychiatric evaluation due to complaints of tension.  He was reportedly unable to relate his feelings to any particular incident.  He wanted to be left alone to reminisce about unpleasant childhood memories, noting that such memories made him feel angry, sad, and guilty.  However, he stated that his wife kept bugging him and that he soon found himself out of control.  He described three similar episodes which had occurred during basic training.  Following further work-up, the diagnosis was that of an explosive personality.  A November 1979 service treatment record also shows that the Veteran was diagnosed with moderate situational adjustment reaction and it was determined that he was currently psychiatrically fit and suitable for further training/active duty.

Post-service treatment records show that the Veteran has been diagnosed been given an Axis II diagnosis of antisocial personality disorder, personality disorder otherwise specified with some antisocial and narcissistic traits, and personality disorder, not otherwise specified, with borderline and antisocial traits.  

The Board notes that service connection cannot be granted for a personality disorder.  See §§ 3.303.  VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011). 

An exception is if there is additional disability due to superimposed disease or injury. 

The record demonstrates that the Veteran has been afforded several VA examinations, the last of which was in April 2008.  At each of those times, the examiners found that there was no Axis I diagnosis and only found that the Veteran had an Axis II personality disorder, which, according to the April 2008 VA examiner, was the cause of his behavioral problems.  

However, the record shows that during the course of the appeal, a physician, Dr. L.B., indeed, gave the Veteran an Axis I diagnosis of intermittent explosive disorder in 2005 and 2006, disability.  He also implied that there may be acquired pathology due to a traumatic blow.

Further action is warranted.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a psychiatric examination.  The claims file must be made available to the examiner in conjunction with the examination.  

a. The examiner should determine whether the appellant has acquired psychiatric pathology, to include due to head trauma as suggested by Dr. L.B.

b. The examiner must provide a complete rationale for his or her opinion.

2.  If the benefit sought is not granted, issue the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period to respond.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


